Case: 15-14227    Date Filed: 07/27/2016   Page: 1 of 14




                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 15-14227
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:08-cv-02930-TWT



M.H., a minor child, by and through his
mother and legal guardian, Thelma
Lynah, et al.,

                                                              Plaintiffs-Appellees,

versus

COMMISSIONER OF THE GEORGIA
DEPARTMENT OF COMMUNITY HEALTH,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                 (July 27, 2016)

Before TJOFLAT, ROSENBAUM, and JILL PRYOR, Circuit Judges.
                Case: 15-14227       Date Filed: 07/27/2016       Page: 2 of 14


PER CURIAM:

        This appeal arises out of an award of attorneys’ fees under 42 U.S.C. § 1988.

Plaintiffs-Appellees are medically fragile children who suffer from serious

conditions that, under the Early and Periodic Screening, Diagnostic and Treatment

(“EPSDT”) provision of the Medicaid Act and Title II of the Americans with

Disabilities Act (“ADA”), entitle them to in-home nursing services.1 The Georgia

Department of Community Health (“DCH”) offers these services to Plaintiffs and

children like them under the Georgia Pediatric Program (“GAPP”).                          In the

underlying suit, Plaintiffs successfully blocked DCH from reducing their hours of

nursing care and from evaluating requests for nursing care using criteria other than

medical necessity. Plaintiffs sought attorneys’ fees for their efforts, and the district

court awarded them $837,847.50. Finding no abuse of discretion in the district

court’s award, we affirm.

                                    I. BACKGROUND

A.      Plaintiffs’ Relief

        The district court’s docket for this case lists 234 entries between 2008 and

2015.       Those entries include seven hearings and a three-day bench trial.

Essentially, Plaintiffs sought to prevent DCH from reducing their hours of nursing

        1
         Plaintiffs M.H., S.R., J.M., R.E., and Z.R. brought claims in this litigation. Plaintiffs
S.R. and J.M. accepted offers of judgment from DCH in 2013, Plaintiff R.E. passed away in
2014, and Plaintiff Z.R. became ineligible to receive EPSDT services when he turned 21 years of
age in 2014.
                                                2
              Case: 15-14227    Date Filed: 07/27/2016   Page: 3 of 14


care. Early in the proceedings, the district court determined that “a policy of not

providing services where it is medically necessary is inconsistent with the

Medicaid Act . . . .” Despite the district court’s clear pronouncement on this issue,

DCH continued reducing Plaintiffs’ hours of care. As a result, Plaintiffs had to

move again and again for injunctive relief to preclude DCH from doing so. In

total, the district court granted Plaintiffs three temporary restraining orders, two

preliminary injunctions, three permanent injunctions, and a declaratory judgment.

      The district court issued these injunctions at critical moments for Plaintiffs.

For example, one order enjoined DCH to approve 24-hour post-surgical care for

six to eight weeks while Plaintiff M.H. was in a body cast. To put the court’s relief

into perspective, DCH had offered Plaintiff M.H. 24-hour care for a mere three

days. Similarly, in 2012, the district court intervened on behalf of Plaintiff Z.R.

when DCH tried to cut back on the hours of care he had been receiving for the

prior nine years.

B.    Summary Judgment

      In 2013, the district court ruled on and granted DCH’s Motion for Summary

Judgment on seven of Plaintiffs’ nine remaining claims. The court found, for

example, that Plaintiffs had failed to cite any evidence that DCH had violated its

duty to inform families of the scope of services available to them under EPSDT.

On the other claims—claims largely attacking DCH’s procedures for reviewing


                                         3
              Case: 15-14227     Date Filed: 07/27/2016   Page: 4 of 14


requests for care—the court similarly determined that Plaintiffs had failed to

provide evidence of harm or wrongdoing. Importantly, though, the court denied

summary judgment on Plaintiffs’ central, substantive claims under Medicaid and

ADA, concluding that a determination of the number of medically necessary

nursing hours Plaintiffs required presented a question of material fact. The district

court ultimately resolved these claims in Plaintiffs’ favor at a bench trial. So—

critical to this case—the claims decided in DCH’s favor did not affect Plaintiffs’

ultimate and core relief: safeguarding the children’s hours of nursing care from

DCH’s improper reductions.

C.    Plaintiffs’ Attorneys’ Fees

      After Plaintiffs succeeded at the bench trial on their claims under Medicaid

and ADA, they moved to recover attorneys’ fees under 42 U.S.C. § 1988 (The

Civil Rights Attorney’s Fees Awards Act of 1976) (the “Act”). The Act allows a

plaintiff to recover attorneys’ fees if the plaintiff is a “prevailing party” in a suit

seeking to privately enforce a plaintiff’s civil rights. 42 U.S.C. § 1988 (1976).

After the parties submitted briefing, the district court awarded $837,847.50 in

attorneys’ fees. That figure accounted for both Plaintiffs’ voluntary reduction of

hours from 2,391.65 to 2,241.125 and the court’s further reduction of those hours

by ten percent for claims dismissed early in the suit.




                                          4
              Case: 15-14227     Date Filed: 07/27/2016     Page: 5 of 14


      On appeal, DCH does not dispute that Plaintiffs were a prevailing party and

thus entitled to attorneys’ fees. Instead, DCH disputes how the district court

calculated the hourly rate and the reasonable number of hours Plaintiffs’ counsel

expended on the litigation. DCH argues that Plaintiffs did not obtain excellent

results in the litigation and that the district court’s order does not allow us to

meaningfully review the hourly rates and the number of hours claimed.

                          II. STANDARD OF REVIEW

      We review a district court’s award of attorneys’ fees under the abuse-of-

discretion standard. Under this standard, the district court enjoys “a range of

choice . . . , so long as that choice does not constitute a clear error of judgment.”

United States v. Kelly, 888 F.2d 732, 745 (11th Cir. 1989). Still, we “closely

scrutinize questions of law decided by the district court in reaching a fee award,”

Clark v. Hous. Auth. of City of Alma, 971 F.2d 723, 728 (11th Cir. 1992), and

require that the district court “articulate its rulings in sufficient detail to enable us

to accomplish a meaningful review.” Adams v. Mathis, 752 F.2d 553, 554 (11th

Cir. 1985).

                                      III. ANALYSIS

      Under 42 U.S.C. § 1988, a prevailing party is entitled to recover attorneys’

fees. 42 U.S.C. § 1988 (1976). Designed to incentivize private enforcement of

civil-rights laws, this legislation represents a key exception to the American Rule.


                                           5
              Case: 15-14227     Date Filed: 07/27/2016   Page: 6 of 14


See, e.g., City of Riverside v. Rivera, 477 U.S. 561, 576, 106 S. Ct. 2686, 2695

(1986). “Congress enacted § 1988 specifically because it found that the private

market for legal services failed to provide many victims of civil rights violations

with effective access to the judicial process.” Id. “Because civil rights litigants are

often poor, and judicial remedies are often non-monetary, the Act shifts the costs

of litigation from civil rights victim to civil rights violator.” Dowdell v. City of

Apopka, Florida, 698 F.2d 1181, 1189 (11th Cir. 1983).             This cost-shifting

incentive is highly relevant here, where lengthy and costly litigation—resulting in

injunctive relief only—would otherwise leave Plaintiffs’ attorneys without proper

compensation and discourage attorneys from taking such legitimate cases. See

Rivera, 447 U.S. at 575-76, 106 S. Ct. at 2695.

A.    Plaintiffs Were a Prevailing Party

      To recover attorneys’ fees under 42 U.S.C. § 1988, a plaintiff must be a

prevailing party. See Hensley v. Eckerhart, 461 U.S. 424, 432, 103 S. Ct. 1933,

1935 (1983). A party prevails “when actual relief on the merits of his claim

materially alters the legal relationship between the parties by modifying the

defendant’s behavior in a way that directly benefits the plaintiff.”        Farrar v.

Hobby, 506 U.S. 103, 111-12, 113 S. Ct. 566, 573 (1992). Usually, an injunction

or declaratory judgment meets this standard. Lefemine v. Wideman, ___ U.S. ___,

133 S. Ct. 9, 11 (2012).


                                          6
              Case: 15-14227    Date Filed: 07/27/2016    Page: 7 of 14


      DCH does not dispute that Plaintiffs were a prevailing party. Because

Plaintiffs here obtained substantial relief, we agree. The district court enjoined

DCH from reducing Plaintiffs’ hours of nursing care and from employing criteria

other than medical necessity to review requests for care.         Because Plaintiffs

directly benefited from this suit, the district court properly found that they were a

prevailing party, entitled to recover attorneys’ fees under 42 U.S.C. § 1988.

B.    The District Court Did Not Abuse Its Discretion in Awarding
      $837,847.50 in Attorneys’ Fees

      The lodestar—the product of the reasonable hourly rate and the number of

hours billed—is the district court’s analytical framework for awarding attorneys’

fees. See Hensley, 461 U.S. at 433, 103 S. Ct. at 1939. That figure is entitled to a

“strong presumption” of validity, Pennsylvania v. Del. Valley Citizens’ Council for

Clean Air, 478 U.S. 546, 565, 106 S. Ct. 3088, 3098 (1986), but the district court

can nonetheless adjust this figure upwards or downwards to account for, among

other things, the plaintiff’s success in the suit. See Hensley, 461 U.S. at 434, 103

S. Ct. at 1940.

      1.     The District Court Did Not Abuse Its Discretion in Determining
             Plaintiffs’ Counsel’s Reasonable Hourly Rates

      DCH first contests the district court’s conclusion on the reasonableness of

Plaintiffs’ attorneys’ hourly rates. In support of its position, DCH complains that

the court offered “no discussion regarding why Plaintiffs’ rates are deemed


                                          7
              Case: 15-14227     Date Filed: 07/27/2016     Page: 8 of 14


reasonable . . . .” We disagree. Because the district court based its award on a

sufficiently detailed expert affidavit, we find that the court did not abuse its

discretion in determining Plaintiffs’ attorneys’ reasonable hourly rates.

      We have defined the reasonable hourly rate as “the prevailing market rate in

the relevant legal community for similar services by lawyers of reasonably

comparable skills, experience, and reputation.” Norman v. Hous. Auth. of City of

Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). The district court reviews an

expert affidavit on the prevailing market rate for “detail[s]. . . on matters such as

similarity of skill, reputation, experience, similarity of case and client, and breadth

of the sample of which the expert has knowledge.” Id.

      The expert affidavit that Plaintiffs presented in this case provided robust

detail. Plaintiffs’ expert opined that Plaintiffs’ attorneys’ rates of $400 and $425

per hour were actually at the low end of the range for similar attorneys doing

similar work in the Northern District of Georgia. To support this conclusion, he

cited his eight years’ experience using national publications to help establish rates

for 100 lawyers within his own firm.           Plaintiffs’ expert also cited Plaintiffs’

attorneys’ experience litigating under Medicaid regulations, specifically those

regulations related to disabled children. He testified not just to the effectiveness of

the attorneys’ work but also to their efficiency, noting that they “staffed the matter

very leanly. . . avoiding duplication of effort.” The district court credited this


                                           8
              Case: 15-14227     Date Filed: 07/27/2016   Page: 9 of 14


expert affidavit in its fees order, noting that “Plaintiffs supported their fee

applications with affidavits, including an expert affidavit.”

      DCH did not adequately rebut the reasonable rate presented by Plaintiffs’

expert in his affidavit. Instead, DCH responded by stating only that Plaintiffs’

attorneys had, earlier in their careers, claimed lower rates. This response ignores

our governing precedent, which—as the district court explained—allows attorneys

to be paid their current hourly rate to compensate for their delay in payment. See

Norman, 836 F.2d at 1306 (noting that attorneys’ current rates “ought to be given

every consideration” because of the delay in receiving payment).

      The district court did not abuse its discretion by crediting Plaintiffs’ expert’s

unrebutted affidavit in setting the reasonable hourly rates. It also provided a

“reasonably specific explanation” in relying on the expert affidavit to enable us to

review how the court established the rates awarded. Perdue v. Kenny A. ex rel.

Winn, 559 U.S. 542, 558, 130 S. Ct. 1662, 1676 (2010).

      2.     The District Court Did Not Abuse Its Discretion in Determining the
             Number of Hours Plaintiffs’ Counsel Reasonably Expended in This
             Litigation

      DCH next argues that Plaintiffs’ attorneys are not entitled to the full number

of hours awarded because they did not obtain excellent results and because they

lengthened the suit through obstructionist discovery tactics and an unsuccessful

motion for class certification. Because the district court enumerated Plaintiffs’


                                          9
             Case: 15-14227     Date Filed: 07/27/2016    Page: 10 of 14


excellent results, because Plaintiffs reduced their hours in response to DCH’s

objections, and because the district court accounted for the early dismissal of some

of Plaintiffs’ claims, we find that the district court did not abuse its discretion in

determining the number of hours reasonably spent on this challenging and time-

consuming litigation.

      After determining the hourly rate, the district court ascertains “the number of

hours reasonably expended on the litigation.” Hensley, 461 U.S. at 433, 103 S. Ct.

at 1939.   That determination, rather than being subject to “a precise rule or

formula,” is context-dependent.     Id. at 436, 103 S. Ct. at 1941.        Civil-rights

litigation in particular presents special circumstances because the district court

must account not just for the relief obtained on behalf of the individual litigants but

also for the relief obtained on behalf of the public at large. See Villano v. City of

Boynton Beach, 254 F.3d 1302, 1307 (11th Cir. 2001).                “[V]indicating a

constitutional right against a [public] defendant heightens the public benefit

created by a lawsuit.” Id.

      Also, because civil-rights suits sometimes involve common facts and related

legal theories, the district court should not reduce a plaintiff’s attorney’s hours

merely because the plaintiff won under some theories and not others. See id. at

1307. Simply put, “[w]hether hours were reasonably expended on litigation is a

different question than whether hours were necessary to the litigation, the latter


                                          10
                 Case: 15-14227   Date Filed: 07/27/2016   Page: 11 of 14


standard being the more exacting of the two.” Id. at 1308. Instead, the district

court should focus on the thrust of the “overall relief” obtained by the plaintiff.

Hensley, 461 U.S. at 435, 103 S. Ct. at 1940. But even in cases where a reduction

in the number of hours is appropriate, the district court has the discretion to simply

make an across-the-board cut. See Loranger v. Stierheim, 10 F.3d 776, 783 (11th

Cir. 1994) (“When faced with a massive fee application . . . an hour-by-hour

review is both impractical and a waste of judicial resources.”).

       DCH complains that the district court reduced the number of hours

Plaintiffs’ attorneys claimed by only ten percent, when, in DCH’s view, Plaintiffs

failed on nine of eleven claims. DCH asks us to recalculate Plaintiffs’ hours or,

alternatively, to remand the case to the district court with clear instructions for

recalculation. We decline to do so because we find no abuse of discretion.

       First, Plaintiffs themselves voluntarily reduced the number of hours for

which they sought compensation from 2,391.65 to 2,241.125. That reduction cut

time expended on claims regarding transportation and notice, which were claims

unrelated to the substantive relief that Plaintiffs eventually obtained; time

expended on claims regarding a party that was ultimately dismissed; and time

expended responding to DCH’s motions to compel discovery. Nor—as DCH

overlooks in its briefing—did Plaintiffs bill for any time spent on class

certification.


                                           11
              Case: 15-14227      Date Filed: 07/27/2016    Page: 12 of 14


       Second, as we have explained, the number of claims dismissed at summary

judgment is not determinative of the proper award of attorneys’ fees. See Hensley

at 435, 103 S. Ct. at 1940 (discouraging any view that treats complex litigation as

“a series of discrete claims”). Instead, “the most critical factor is the degree of

success obtained.” Id. at 436, 103 S. Ct. at 1941. The district court addressed

Plaintiffs’ success when it concluded that Plaintiffs obtained “all of the main relief

that they sought.” To support its conclusion, the court cited its three temporary

restraining orders, two preliminary injunctions, three permanent injunctions, and

declaratory judgment—all issued in Plaintiffs’ favor.

       The district court also emphasized that Plaintiffs “obtained substantial

amounts of nursing care . . . and enjoined . . . [DCH] from enforcing a policy to

limit medically necessary skilled nursing services using criteria not based on

medical necessity.”     Significantly, the court relied on the public benefit that

Plaintiffs’ success bestowed: As a result of the litigation, children statewide

benefited from the state’s change in policy under GAPP.               See, e.g., City of

Riverside v. Rivera, 477 U.S. 561, 574, 106 S. Ct. 2686, 2694 (1986) (noting that

“a successful civil rights plaintiff often secures important social benefits . . . .”).

       Despite Plaintiffs’ success, the district court itself accounted for DCH’s

defeat of certain claims by reducing the number of hours by ten percent for two




                                            12
             Case: 15-14227    Date Filed: 07/27/2016     Page: 13 of 14


claims dismissed early in the suit. On this record, we find no abuse of discretion in

the awarding of $837,847.50 to Plaintiffs’ attorneys.

      DCH argues in the alternative that, even if Plaintiffs did obtain substantial

relief, they should not be permitted to profit from successes derived from the

district court’s earlier, incorrect interpretation of the Medicaid Act. That is, DCH

argues that Plaintiffs should not receive fees for any work resulting from the

district court’s earlier orders that interpreted the Medicaid Act in a way

inconsistent with this Court’s later decision in Moore.

      In 2010, at both parties’ request, the district court stayed discovery pending

the outcome of this Court’s decision in Moore v. Reese, 637 F.3d 1220 (11th Cir.

2011), which ruled on the scope of DCH’s ability to review claims under the

Medicaid Act. As Moore later revealed, the district court incorrectly interpreted

the Medicaid Act to mean that the state’s sole role under GAPP was to screen

providers’ requests for fraud or abuse. See Moore, 637 F.3d at 1259-60.

      But DCH cites nothing in the record to suggest that the district court would

have otherwise reached a different outcome in the challenged orders. To the

contrary, though the district judge may have incorrectly stated the law, the court’s

real concern was that DCH made decisions by ignoring physicians’ advice entirely

and by advancing a policy agenda unrelated to medical necessity—the very same

issues on which Plaintiffs ultimately secured relief. Under these circumstances, we


                                         13
              Case: 15-14227    Date Filed: 07/27/2016   Page: 14 of 14


find no reason why our decision in Moore affects the district court’s award of

attorneys’ fees in this case.

                                IV. CONCLUSION

      This litigation has now stretched on for a period of almost eight years. The

district court, which has the “superior understanding of the litigation,” Hensley,

461 U.S. at 437, 103 S. Ct. at 1941, because it presided over it, did not abuse its

discretion in awarding Plaintiffs $837,847.50 in attorneys’ fees under 42 U.S.C. §

1988. We therefore affirm the district court’s order.

      AFFIRMED.




                                         14